DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-25 are currently pending.


Election/Restrictions
3.	Applicant’s election of Group I, claims 1-23, flaxseed oil for species A, glycerin for species B, and polysorbate 80 for species C, in the reply filed on February 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 10, 13-15, and 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Please note that claims 10, 13-15, and 18-23 required the presence of non-elected species.

Claim Objections
5.	Claims 6-17, 19, 20, 22, and 23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-17, 19, 20, 22, and 23 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 8,496,976) in view of Yu (US 2010/0305045) and Laskar (US 2005/0009836).
	Gore teaches an ophthalmic composition for treating dry eye which comprises linseed (flaxseed) oil, glycerin as a tonicity agent, carboxymethyl cellulose (hydrogel) polysorbate 80 as a surfactant, and crosslinked copolymers of acrylic acid and C10-C30 alkyl acrylate.  The reference teaches that the oil components can be used in an amount such as 0.175 to 1.25% (see Table 4 and the claims).  The reference does not teach including BHT in the composition.
	However, Yu teaches an ophthalmic composition for treating dry eye which contains an antioxidant in combination with oil ingredients (see Table 10 on page 9).  The reference teaches that BHT can be the antioxidant (see paragraph 107).
These references show that it was well known in the art before the effective filing date of the claimed invention to use the claimed ingredients in compositions that treat dry eye.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat dry eye, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat dry eye.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a 
	Thus, Gore and Yu together are considered to teach combining the claimed ingredients into a single composition.  The references do not teach excluding an antimicrobial preservative from the composition.  However, Laskar teaches that it was known in the art prior to the filing date of the invention that the use of antimicrobial preservatives in ophthalmic compositions causes side effects such as pain, irritation, and allergic reactions in the eye (see paragraph 5).  Thus, the artisan of ordinary skill would reasonably expect that the composition suggested by Gore and Yu could be improved if the antimicrobial preservatives in the compositions were excluded in order to minimize side effects associated with the composition.  This reasonable expectation of success would motivate the artisan to modify the composition of Gore and Yu to formulate the composition to exclude antimicrobial preservatives in the manner suggested by Laskar.  Thus, taken together, the references are considered to teach applicant’s claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,279,005. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘005 encompass an ophthalmic composition comprising flaxseed oil, glycerin, polysorbate 80, crosslinked copolymers of acrylic acid and C10-C30 alkyl acrylate, and BHT.  The composition does not contain an antimicrobial preservative or BHA.  Thus, the claims of US ‘005 anticipate the current claims.
8.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,821,020 or claim 1 of US Patent No. 8,679,554 each in view of Yu (US 2010/0305045). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in each patent is drawn to an ophthalmic composition comprising linseed (flaxseed) oil, carboxymethyl cellulose, glycerin, polysorbate 80, and crosslinked copolymers of acrylic acid and C10-C30 alkyl acrylate.  The patented claims do not include BHT.
 	However, Yu teaches an ophthalmic composition for treating dry eye which contains an antioxidant in combination with oil ingredients (see table 10 on page 9).  The reference teaches that BHT can be the antioxidant (see paragraph 107).
These references show that it was well known before the effective filing date of the claimed invention to use the claimed ingredients in compositions that treat dry eye.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
.
9.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 15/791,158 (please note this application has been allowed) in view of Yu (US 2010/0305045). 
Appl. No. ‘158 claims an ophthalmic composition comprising linseed (flaxseed) oil, castor oil, carboxymethyl cellulose, carnitine, polysorbate 80, and crosslinked copolymers of acrylic acid and C10-C30 alkyl acrylate.  The claims do not include BHT.
 	However, Yu teaches an ophthalmic composition for treating dry eye which contains an antioxidant in combination with oil ingredients (see table 10 on page 9).  The reference teaches that BHT can be the antioxidant (see paragraph 107).
These references show that it was well known before the effective filing date of the claimed invention to use the claimed ingredients in compositions that treat dry eye.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
.
This is a provisional nonstatutory double patenting rejection.

11.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655